CONTINUATION SHEET FOR PTOL-413FP


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US11270507B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims are broader and similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 1: illustrates the conflicting claim pairs:  
17590702
1
10
16
US11270507B1
1
10 and 5
 17



Table 2: Comparison of claim 1 in instant application 17588560 vs. claim 1 in U.S. Patent No. US11270507B1.
Instant Application (17590702)
US11270674B2
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to:
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to:
identify discontinuity lines within a two-dimensional (2D)-displacement map comprising feature values corresponding to surface normal offsets for a three-dimensional (3D)-object mesh;
access a two-dimensional (2D)-displacement map, the 2D-displacement map comprising feature values corresponding to surface normal offsets for a three-dimensional (3D)-object mesh;

access a 2D-sharpness map comprising at least one texel encoded with one or more discontinuity lines corresponding to the feature values of the 2D-displacement map;
generate a 2D-sharpness map comprising at least one texel encoded with one or more discontinuity lines corresponding to one or more discontinuities from the discontinuity lines of the 2D-displacement map; and
sample the 2D-displacement map based on the 2D-sharpness map to identify one or more feature values to filter by selecting, from the 2D-displacement map, the one or more feature values positioned on a same side of one or more discontinuity lines of the at least one texel of the 2D-sharpness map;
generate, for display within a graphical user interface, a 3D object utilizing a filtered 2D-displacement texture generated from sampling the 2D-displacement map based on the 2D-sharpness map to select one or more feature values of the 2D-displacement map positioned on a same side of one or more discontinuity lines of the at least one texel of the 2D-sharpness map.
filter the one or more identified feature values to generate a filtered 2D-displacement texture; and
generate, for display within a graphical user interface, a 3D object utilizing the filtered 2D-displacement texture and the 3D-object mesh.


Table 2: Comparison of claim 10 in instant application 17588560 vs. claims 10 and 5 in U.S. Patent No. US11270507B1.
Instant Application (17590702)
US11270674B2
10. A system comprising:
10. A system comprising:
one or more memory devices comprising: 

one or more memory devices comprising:
a two-dimensional (2D)-displacement map comprising feature values corresponding to surface normal offsets for a three dimensional (3D)-object mesh; and
a three-dimensional (3D)-object mesh; and
a two-dimensional (2D)-displacement map comprising feature values corresponding to surface normal offsets for the 3D-object mesh; and


one or more computing devices configured to cause the system to:
one or more computing devices configured to cause the system to:

generate a 2D-sharpness map comprising at least one texel encoded with one or more discontinuity lines corresponding to one or more discontinuities of the 2D-displacement map;

sample the 2D-displacement map based on the 2D-sharpness map to identify one or more feature values to filter by:

mapping the 2D-sharpness map in relation to the 2D-displacement map;
identify discontinuity lines within a two-dimensional (2D)-displacement map; 

identifying a position of a texture sampling point within the 2D-displacement map; and
generate a 2D-sharpness map for the 2D-displacement map by:

selecting, from the 2D-displacement map, one or more feature values positioned on a same side of the one or more discontinuity lines of the at least one texel of the 2D-sharpness map as the position of the texture sampling point; and
generating one or more texels that map to the 2D-displacement map;
filter the one or more identified feature values to generate a filtered 2D-displacement texture.
encoding one or more discontinuity points with the one or more texels representing intersections of the one or more texels with the discontinuity lines of the 2D-displacement map; and 
encoding one or more bit flags with the one or more texels to represent discontinuity configurations within the one or more texels.
5. The non-transitory computer-readable medium of claim 1, wherein the 2D-sharpness map comprises the at least one texel encoded with one or more discontinuity points and a set of base discontinuity configurations having bit flags, the bit flags indicating whether to generate the one or more discontinuity lines between the one or more discontinuity points utilizing a given base discontinuity configuration from the set of base discontinuity configurations.


Claim 16 and the corresponding dependent claims are rejected on the ground of nonstatutory double patenting for the same reason as Claims 1 and 10 respectively.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Boubekeur et al. (A Generic Mesh Refinement on GPU, 2005), referred herein as Boubekeur in view of Cernigliaro et al. (US 10242484 B1), referred herein as Cernigliaro.
Regarding Claim 10, Boubekeur teaches a system (Boubekeur Abst: the technique has been applied on a large variety of refinement techniques: procedural displacement mapping) comprising:
one or more memory devices comprising (Boubekeur pp100, col1: GPU memory):
a two-dimensional (2D)-displacement map comprising feature values corresponding to surface normal offsets for a Boubekeur pp99, col1: displacement mapping that are usually employed to add some geometric details to a coarse model, and subdivision surfaces that are used to generate smooth surfaces from a small number of polygons); and 
one or more computing devices configured to cause the system to (Boubekeur pp100, col1: CPU and GPU memory):
identify discontinuity lines within a two-dimensional (2D)-displacement map (Boubekeur pp102, col2: a sharpness parameter controls the amount of tangent plane discontinuity at each edge, and a bias parameter controls the orientation of this discontinuity);
generate a 2D-sharpness map for the 2D-displacement map by (Boubekeur pp101, col1: The most simple application of our principle is a tessellation of the mesh, combined with some height field texture; pp102, col1: to get aesthetic results that offer some kind of visual continuity, Vlachos et al. have proposed to independently generate a smooth normal field over the mesh, by using a linear or a quadratic interpolation of normal vectors (the general process of PN-Triangles is briefly recalled in Appendix A):
generating one or more texels that map to the 2D-displacement map (Boubekeur pp101, clo1: we propose to encode the parametrization at V as its position vector: Vxyz := fw;u; vg where w = 1􀀀u􀀀v. Now, during the vertex shading pass, the GPU can clearly identify the parametrization fu; vg for each vertex V of RP, and thus evaluate its functional value fAT (u; v));
encoding one or more discontinuity points with the one or more texels representing intersections of the one or more texels with the discontinuity lines of the 2D-displacement map (Boubekeur pp101, clo1: we propose to encode the parametrization at V as its position vector: Vxyz := fw;u; vg where w = 1􀀀u􀀀v. Now, during the vertex shading pass, the GPU can clearly identify the parametrization fu; vg for each vertex V of RP, and thus evaluate its functional value fAT (u; v)); and
encoding one or more bit flags with the one or more texels to represent discontinuity configurations within the one or more texels (Boubekeur pp99, col1: displacement mapping that are usually employed to add some geometric details to a coarse model, and subdivision surfaces that are used to generate smooth surfaces from a small number of polygons; When considering these limitations, it appears quite obvious that a desirable solution would be to use only a coarse mesh at the CPU level (such a coarse mesh can be efficiently updated and transmitted on a frame by frame basis, in the case of complex dynamic behaviors) and to add some on-the-fly mesh refinement process at the GPU level (which only generates the appropriate level-of-detail, according to the viewing parameters)).
Boubekeur does not specifically teach a three-dimensional (3D)- object mesh; and for display within a graphical user interface.
However Cernigliaro discloses a machine can be specially configured to generate one or more atlases that include two-dimensional texture maps and their corresponding UV maps from a three-dimensional object, which is analogous to the present patent application. Cernigliaro teaches a three-dimensional (3D)- object mesh; and for display within a graphical user interface (Cernigliaro 1:18-21: A machine can be configured to generate, compress, decompress, store, communicate, or otherwise process computer graphics that represent two-dimensional (2D) or three-dimensional (3D) objects. “UV mapping” is the process of generating a 2D UV map and a 2D texture map from a colored surface in 3D; 22:34-38: The machine 2600 may further include a graphics display 2610 (e.g., a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, a cathode ray tube (CRT), or any other display capable of displaying graphics or video)).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Boubekeur to incorporate the teachings of Cernigliaro, and apply the systems and methods to facilitate “UV” mapping and compression of a UV map, as taught by Cernigliaro into the technique of generic mesh refinement on GPU.
Doing so would provide computationally efficient UV mapping and compression of a UV map techniques in the method and system for rendering textures utilizing sharp displacement mapping.

Regarding Claim 12, Boubekeur in view of Cernigliaro teaches the system of claim 10, and further teaches wherein the one or more computing devices are configured to determine intersections between edges of the one or more texels with the discontinuity lines of the 2D-displacement map as the one or more discontinuity points (Cernigliaro 8:3-15: The first major step is orthogonal projection. When the surface custom character intersects a cubic block, the portion custom character.sub.CB.sub.k of the surface custom character, included in the kth cubic block CB; where (x.sub.0, y.sub.0, z.sub.0) and N are, respectively, the center and size of the edges of the block CB). The same motivation as claim 10 applies here.

Regarding Claim 13, Boubekeur in view of Cernigliaro teaches the system of claim 12, and further teaches wherein the one or more computing devices are configured to encode positions of the intersections between the edges of the one or more texel with the discontinuity lines of the 2D-displacement map as the one or more discontinuity points (Cernigliaro 7:1-10: supplemental information (e.g., side information or other metadata) is added to the compressed data stream to indicate the sizes of the mapped 2D areas and their corresponding positions in the 3D space). The same motivation as claim 10 applies here.

Regarding Claim 14, Boubekeur in view of Cernigliaro teaches the system of claim 10, and further teaches wherein the one or more computing devices are configured to select the one or more bit flags to indicate whether to generate one or more discontinuity lines between discontinuity points utilizing a given base discontinuity configuration from a set of base discontinuity configurations within the one or more texels (Boubekeur pp99, col1: displacement mapping that are usually employed to add some geometric details to a coarse model, and subdivision surfaces that are used to generate smooth surfaces from a small number of polygons; When considering these limitations, it appears quite obvious that a desirable solution would be to use only a coarse mesh at the CPU level (such a coarse mesh can be efficiently updated and transmitted on a frame by frame basis, in the case of complex dynamic behaviors) and to add some on-the-fly mesh refinement process at the GPU level (which only generates the appropriate level-of-detail, according to the viewing parameters)).

Regarding Claim 15, Boubekeur in view of Cernigliaro teaches the system of claim 10, and further teaches wherein the one or more computing devices are configured to shift positional values of the one or more texels of the 2D-sharpness map to position one or more corners of the one or more texels to one or more interpolation evaluation corner points of the 2D-displacement map (Cernigliaro 15:15-22: If there is a 2D area corresponding to empty space, with equal or higher dimensions compared to those of the current sub-image, the top left corner of the sub-image is assigned to the top left corner of the found empty area. If no empty area is found with dimensions greater than or equal to the ones of the sub-image, the 2D atlas is re-sized to fit the information to be mapped). The same motivation as claim 10 applies here.

4.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Boubekeur et al. (A Generic Mesh Refinement on GPU, 2005), referred herein as Boubekeur in view of Cernigliaro et al. (US 10242484 B1), referred herein as Cernigliaro in view of Othmani et al. (3D Geometric salient patterns analysis on 3D meshes, 2019), referred herein as Othmani.
Regarding Claim 11, Boubekeur in view of Cernigliaro teaches the system of claim 10, but does not teach the claimed limitation herein.
However Othmani teaches teaches wherein the one or more computing devices are configured to identify the discontinuity lines within the 2D-displacement map by receiving user selections of one or more discontinuity lines in the 2D-displacement map or detecting the one or more discontinuity lines in the 2D-displacement map utilizing a digital contour detector (Othmani pp19: The semantic annotation of the four major classes resulting from the mesh segmentation of the lion vase are presented in Figure 13. As we can see, blue regions correspond to the flat strips, they were detected and annotated. The balls of the base of the vase are annotated as small regions, with non-compact shape, small area and small perimeter. The strips of the fur are well annotated as thin shape with very small area, uniform concavity and very convex region).
Othmani discloses a machine can be specially configured to generate one or more atlases that include two-dimensional texture maps and their corresponding UV maps from a three-dimensional object, which is analogous to the present patent application.
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Boubekeur in view of Cernigliaro to incorporate the teachings of Othmani, and apply the self-tuning spectral clustering method by receiving user selections, as taught by Othmani into the technique of generic mesh refinement on GPU.
Doing so would provide a straightforward method to produce geometric textures from the original set of 3D texels in the method and system for rendering textures utilizing sharp displacement mapping.


Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, Boubekeur in view of Cernigliaro teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to:
identify discontinuity lines within a two-dimensional (2D)-displacement map comprising feature values corresponding to surface normal offsets for a three-dimensional (3D)-object mesh;
generate a 2D-sharpness map comprising at least one texel encoded with one or more discontinuity lines corresponding to one or more discontinuities from the discontinuity lines of the 2D-displacement map; and
generate, for display within a graphical user interface, a 3D object utilizing a filtered 2D-displacement texture generated from sampling the 2D-displacement map based on the 2D-sharpness map..
	However in the context of claim 1 as a whole, the prior art does not teach “select one or more feature values of the 2D-displacement map positioned on a same side of one or more discontinuity lines of the at least one texel of the 2D-sharpness map.” Therefore, Claim 1 as a whole is allowable 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 10198860 B1) Automated three dimensional (3D) mesh UV coordinate transfer process

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611